                                              USDC Document
                          Case 1:20-cv-02191-GHW   SDNY      8 Filed 06/22/20 Page 1 of 1
                                              DOCUMENT
                                              ELECTRONICALLY FILED
                                              DOC #:                      Joseph H. Mizrahi – Attorney
                                              DATE FILED: 6/22/20         300 Cadman Plaza W, 12th Floor
                                                                                                              Brooklyn, NY 11201
                                                                                                 P: 929-575-4175 | F: 929-575-4195
                                                                                                 E: joseph@cml.legal | W: cml.legal




                                                                                     June 18, 2020


        VIA ECF
        Hon. Judge Gregory H. Woods
                                                                                 MEMORANDUM ENDORSED
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, NY 10007


                  Re: Cruz v. Zak Designs, Inc.; Civil Action No. 1:20-cv-02191-GHW

        Dear Judge Woods,

               The undersigned represents Plaintiff Shael Cruz (hereinafter “Plaintiff”) in the above-
        referenced matter.

               The initial conference for this matter is set for Thursday, June 25, 2020 at 4:30 p.m. It is
        now June 18, 2020, and Defendant has yet to appear in this case. In fact, Plaintiff has still not
        received an Affidavit of Service from its process server.

                In light of the above, the undersigned requests that the upcoming Conference be adjourned
        as well as an additional 30 days in which to file an Affidavit of Service with the Court.


                  Thank you for your time and consideration of the above request.


                                                                                    Respectfully submitted,

                                                                                    /s/ Joseph H. Mizrahi__
                                                                                    Joseph H. Mizrahi, Esq.
Application granted in part and denied in part. The initial pretrial conference scheduled for June 25, 2020 is adjourned to August 19, 2020 at
1:00 p.m. The initial pretrial conference will be held via conference call. The parties are directed to use the conference call dial-in
information and access code noted in the Court’s Emergency Rules in Light of COVID-19, available on the Court’s website, and are
specifically directed to comply with Emergency Rule 2(C). The joint status letter and proposed case management plan described in the
Court’s March 13, 2020 order, Dkt. No. 5, are due no later than August 12, 2020. The parties are directed to complete the mediation
described in the Court’s March 13, 2020, Dkt. No. 6, by no later than August 5, 2020.

The Court declines to extend the deadline to serve Defendant because Plaintiff has not demonstrated good cause in accordance with Fed. R.
Civ. P. 4(m).

Plaintiff is directed to serve a copy of this order on Defendant and to file proof of service.
SO ORDERED.                                                                                      _____________________________________
                                                                                                         GREGORY H. WOODS
Dated: June 22, 2020                                                                                    United States District Judge
